DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A, sub-species I, in the reply filed on 8/5/2021 is acknowledged.  The traversal is on the ground(s) that Richter does not teach the technical feature of the claimed inventions, where the stent has increased flexibility.  This is not found persuasive because Richter teaches this feature in paras. 0013-0014 and 0037-0038. The Applicant also contends that Figs. 1A-1D refer to the same structure shown in different configurations. This is found persuasive, and does not further impact the requirement for the restriction as the Applicant has elected Species A. The Applicant also argues that the remaining species and sub-species listed in the restriction requirement should not be restricted as they all have the same basic structure. This is not found persuasive because the species and the sub-species have distinctive and incompatible elements that do not form a single inventive structural conception. The listing of the sub-species is presented to address the mutually exclusive and incompatible characteristics identified as sub-components within the species. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Claims 7 and 31-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to one of the nonelected groups, species, and sub-species, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "said filaments" in line 1. Claim 6 recites the limitation "said interlinking angle" in line 1. Claims 7 and 8 both recite the limitation "said planar opening." There is insufficient antecedent basis for these limitations in the claims. Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities: several of the claims have extra spaces placed around the commas and periods of the claims. Claim 15 is objected to due to a grammatical error in the phrase “said axial support member is provided form of a continuous flexible sheet.” Claim 30 is objected to due to a grammatical error in the phrase “said valve assume its non-planar folded configuration.” Claim 39 appears to have an inadvertent period in line 2. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 6, 12-23, 25-27, 30, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al. (US Pub. No. 2011/0172784; hereinafter Richter).
Richter discloses the following regarding claim 1: an intraluminal support structure having a body capable of transitioning between three configuration including: a) an open non-crimped planar configuration having a long axis and a short axis (Fig. 2A); b) an open crimped configuration (Fig. 2B); and c) a closed non-planar folded configuration (Fig. 2C); the support structure characterized in that said open non-crimped planar configuration is crimped along said long axis to transition said body to form said open crimped configuration and providing said body with a minimal short axis and a maximal long axis therein providing said open crimped configuration with increased flexibility (Figs. 2A-2C; paras. 0013-0014, 0037-0038).  
Please note that the claims are directed towards an intraluminal support structure, and not a method of using or assembling the device. Claim language directed towards the method of assembling the device and its intervening steps is considered to the extent that it further defines the final structure of the claimed apparatus. Claim language defining how and where the applicant's invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the device of Richter, due to is materials and flexible properties, is fully capable of having an open non-crimped planar 
Richter discloses the following regarding claim 2: the device of claim t wherein said open crimped configuration is associated with a delivery carrier member in the form of a catheter or sheath defining a delivery system (paras. 0007-0009); said delivery system is utilized for introducing said support structure to a body for implantation at a delivery site or implantation site; and wherein said open crimped configuration is controllably disassociated from said delivery system to be deployed at said delivery site, and wherein during deployment said open crimped configuration transitions to assume said closed non-planar folded configuration, wherein said transition is established by way of at least one of expansion, torsion or folding and wherein said closed non-planar folded configuration is finalized by closing said body by interlocking an end thereof along one of said long axis or said short axis (paras. 0009-0010, 0043-0045, 0052-0057).  Please note that the claims are directed towards an intraluminal support structure device, and not a delivery system. Claim language directed towards a separate invention of a delivery system is not germane to the patentability of the device that is being examined on the merits.
Richter discloses the following regarding claim 3: the device of claim 2 wherein said closed non-planar folded configuration is closed by overlapping and interlocking portions of said body along one of said long axis or said short axis (paras. 0045-0046, 0052-0057, 0071-0072).  
Richter discloses the following regarding claim 6: the device of claim 1 wherein said interlinking angle (angle formed at elements 251, 252) controls the length of at least one said long axis or short axis (Figs. 2A-2C; paras. 0052-0057, 0071-0072).  

Richter discloses the following regarding claim 13: the device of claim 12 wherein said axial support member is disposed between two opposing long edges (251, 252) of said long axis (Figs. 2A, 2C).  
Richter discloses the following regarding claim 14: the device of claim 12 having at least two axial support members (base and upper portion of element 200) forming an upper portion , medial portion , and lower portion along said support structure body (Figs. 2A, 2C).  
Richter discloses the following regarding claim 15: the device of claim 12 wherein said axial support member is provided form of a continuous flexible sheet (Figs. 2A-2C; paras. 0009-0010, 0043-0045, 0052-0057).  
Richter discloses the following regarding claim 16: the device of claim 1 wherein said support structure body is provided from biocompatible materials selected from polymers, alloys, smart materials, shape memory materials, shape memory alloys, shape memory polymers, nitinol, materials exhibiting plastic 3Application Serial Number: 16/627,316 deformation, super-elastic metal alloy which transforms from an austenitic state to a martensitic state and any combination thereof (paras. 0036-0037, 0054-0058).  
Richter discloses the following regarding claim 17: the device of claim 1 wherein said support structure is provided from smart materials or shape memory materials that are configured to undergo a specific shape transition from the open crimped configuration to the closed non-planar folded configuration by applying a transition triggering condition or agent selected from 
Richter discloses the following regarding claim 18: the device of claim 1 wherein said closed non-planar folded configuration is selected from cylindrical, bifurcated, furcated, trapezoidal cylinder, curvilinear, tertiary structure, secondary structure helical, double helix, looped, lobular, ellipsoid, ovoid, paraboloid, vortex, hyperboloid, hyperbola, parabola, conical section, toroidal, sigmoidal, multi-loop, solenoidal, any combination thereof (Fig. 2C).  
Richter discloses the following regarding claim 19: the device of claim 1 wherein said closed non-planar folded configuration is provided from a plurality of crimped support structures (251, 252) that are combined with one another during deployment (paras. 0052-0057, 0071-0072).  
Richter discloses the following regarding claim 20: the device of claim 1 further comprising at least one locking member (251, 252) (paras. 0052-0057, 0071-0072).  
Richter discloses the following regarding claim 21: the device of claim 12 further comprising corresponding locking members (251, 252) disposed at each end of said axial support member (Figs. 2A, 2C; paras. 0052-0057, 0071-0072).  
Richter discloses the following regarding claim 22: the device of claim 20 wherein said locking members are disposed along any portion of support structure (Figs. 2A, 2C).  
Richter discloses the following regarding claim 23: the device of claim 20 wherein said locking members are provided in the form selected from: pin and hooks, male female couplers, 
Richter discloses the following regarding claim 25: the device of claim 1 wherein said support structure body further comprises a valve body defining a prosthetic valve (250a-250c) and wherein said valve body is 4Application Serial Number: 16/627,316 configured to form a prosthetic valve in the form selected from semilunar valve, pulmonary valve, aortic valve, atrioventricular valve (AV valve), mitral valve, bicuspid valve, tricuspid valve, sphincter, cervix (paras. 0002, 0012-0014, 0052).  
Richter discloses the following regarding claim 26: the device of claim 25 wherein said valve body is provided from optional materials selected from biological tissue, biological matter, engineered materials, grown materials, transplanted tissue, biocompatible polymeric materials, and any combination thereof (para. 0039).  
Richter discloses the following regarding claim 27: the device of claim 1 wherein at least a portion of support structure may be coated with at least one or more selected from the group consisting of an agent, a medicament, a drug, an eluting medicament, a controlled release medicament, a controlled release agent, any combination thereof (paras. 0052-0057). Please note that the claim language states that the support structure may be coated, thus indicating that the coating is optional. 
Richter discloses the following regarding claim 30: a prosthetic cardiac valve comprising the support structure of claim 26 wherein said valve assume its non-planar folded configuration during deployment from a delivery catheter (paras. 0044-0047, 0052-0057).
Richter discloses the following regarding claim 39: the device of claim 20 wherein said locking members are manipulated with a tool in the form selected from to plyers, leads, guidewire, leading wires., threading wire, and any combination thereof (paras. 0052-0057, 0071-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Mesana et al. (US Pub. No. 2008/0183273; hereinafter Mesana).
	Richter discloses the limitations of the claimed invention as described above. However, it does not explicitly recite the support structure comprising the claimed filament structures. Mesana teaches that it is well known in the art that a prosthetic valve comprising a support structure body is provided from an arrangement of a plurality of filaments (Figs. 1, 3, 6). The support structure has a planar scaffold (prior to the full assembly of the device), and wherein said filaments form a interlinking points (points where the various struts/filaments connect together) defining an interlinking angle (Figs. 3, 6) at said interlinking point that define a planar opening (Figs. 3, 6) formed from at least two opposing interlinking points (Figs. 3, 6), characterized in that said support structure is configured to transition between said open non-2Application Serial Number: 16/627,316 crimped planar configuration to said crimped configuration by adjusting said interlinking angle (Figs. 3, 6; paras. 0043-0052). This construction will provide the prosthetic valve with the shape and mechanical characteristics needed to properly fit its implantation site. The filaments are arranged by one of braiding, weaving, interlacing, or any combination thereof (Figs. 3, 6; paras. 0043-0052). The .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Richter et al. (US Pat. No. 5,836,964; hereinafter the ‘964 reference). 
Richter discloses the limitations of the claimed invention, as described above. However, it does not disclose the locking members are provided in the form selected from: sutures, a biocompatible adhesives, biocompatible cement, curing agent, any combination thereof.  The ‘964 reference teaches that it is well known in the art that the locking members on the opposite ends of a vascular prosthesis can be joined using an adhesive (Figs. 5A, 6; col. 3, lines 22-40), for the purpose of securely joining the ends of the prosthesis together. It would have been obvious to one having ordinary skill in the art to modify the joining means of Richter, to comprise an adhesive, as taught by the ‘964 reference, in order to securely join the ends of the prosthesis together. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of joining means for another, is generally considered to be within the level of ordinary skill in the art.

s 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter. 
Richter discloses the limitations of the claimed invention, as described above. However, it is silent as to the changes in the axes lengths during the device’s transitions. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal axes’ length changes needed to achieve the desired results for the patient’s particular anatomy. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the axes’ length changes would have been obvious at the time of applicant's invention in view of the teachings of Richter. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774